United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3315
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Priscilla Cordova,                      *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 5, 2008
                                 Filed: February 8, 2008
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Priscilla Cordova challenges the 30-month prison sentence the district court1
imposed after revoking her supervised release. For reversal, Cordova argues that the
district court abused its discretion by failing to consider the 18 U.S.C. § 3553(a)
factors, including the Chapter 7 sentencing recommendations, and by giving too much
weight to her original sentence. We affirm.




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       We conclude that Cordova’s sentence, which is within the statutory maximum,
is not unreasonable, and that the district court did not abuse its discretion. See 18
U.S.C. § 3583(e)(3) (authorizing up to 3 years imprisonment upon revocation of
supervised release where original offense is Class B felony); United States v. Mathis,
451 F.3d 939, 941 (8th Cir. 2006) (review for reasonableness is akin to review for
abuse of discretion); United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (review of revocation sentences is for unreasonableness); United States v.
Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (listing circumstances in which abuse
of discretion may occur).

       Specifically, the updated presentence report with the advisory Guidelines range
was before the court; the same district judge presided over Cordova’s original and
revocation sentencing hearings; the court was aware of Cordova’s history and
characteristics, including her pattern of relapsing on drugs when not supervised; and
the court properly considered Cordova’s original lenient sentence. See United States
v. Larison, 432 F.3d 921, 923 (8th Cir. 2006) (district court need not mechanically list
every § 3553(a) consideration when sentencing defendant upon revocation of
supervised release); United States v. Cotton, 399 F.3d 913, 916 (8th Cir. 2005) (court
properly considered that defendant received substantially reduced original sentence
in imposing revocation sentence in excess of suggested Guidelines range); United
States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005) (familiarity with defendant’s
history and characteristics is implied when same judge presided over original
sentencing hearing and revocation hearing; district court’s awareness of defendant’s
repeated violations of release condition supported inference that court was aware of
relevant § 3553(a) factors).

      Accordingly, we affirm.
                     ______________________________




                                          -2-